Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 6-13 and 15-25 allowed.
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to the amended claim 1 Van Der Plas et al. (US. 5,015,602) teaches “A method of manufacturing an electrical contact, the method comprising: receiving a contact substrate; forming a plurality of holes in a surface of the contact substrate, wherein the holes are formed using a laser and are separated by a pattern of raised portions, and wherein the contact substrate comprises copper; plating the surface of the contact substrate; applying a coating layer to the surface of the contact substrate; and curing the coating layer such that its thickness is reduced and at least some of the pattern of raised portions is exposed.” (Substrate 5, holes 1/2/3, and raised portion 4)
Van Der Plas et al. (US. 5,015,602) does not teach “wherein plating the surface of the contact substrate comprises plating the surface with copper, plating the copper plating with palladium, applying a gold flash to the palladium, and plating the gold flash with rhodium-ruthenium.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in the amended claim 1, these limitations, in combination with remaining limitations of the amended claim 1, are neither taught nor suggested by the prior art of record, therefore the amended claim 1 is allowable.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 8 Van Der Plas et al. (US. 5,015,602) teaches “A method of manufacturing an electrical contact comprising: receiving a contact substrate; laser drilling a plurality of holes in a surface of the contact substrate, wherein the holes are separated by a pattern of raised portions.” (Substrate 5, holes 1/2/3, and raised portion 4)
Van Der Plas et al. (US. 5,015,602) does not teach “applying a dyed gelatinous solution to the surface of the contact substrate; and curing the dyed gelatinous solution such that its thickness is reduced and at least some of the pattern of raised portions are exposed,”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 8, these limitations, in combination with remaining limitations of claim 8, are neither taught nor suggested by the prior art of record, therefore claim 8 is allowable.
Claims 9-13 are dependent on claim 8 and are therefore allowable for the same reasons.

	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to the amended claim 15 Van Der Plas et al. (US. 5,015,602) teaches “An electrical contact comprising: a contact substrate having a plurality of holes in a surface, wherein the holes are separated by a pattern of raised portions; Page 3 of 7Appl. No. 16/540,013Attorney Docket No.: 090911-1102473-P37698US1 Amdt. dated July 23, 2021Client Ref. No.: P37698US1 Response to Office Action of February 5, 2021 a plurality of plating layers 
Van Der Plas et al. (US. 5,015,602) does not teach “wherein the plurality of plating layers comprise a barrier layer over the surface of the contact substrate and a top plate over the barrier layer.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in the amended claim 15, these limitations, in combination with remaining limitations of the amended claim 15, are neither taught nor suggested by the prior art of record, therefore the amended claim 15 is allowable.
Claims 16-25 are dependent on the amended claim 15 and are therefore allowable for the same reasons.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571.  The examiner can normally be reached on Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831